department of the treasury internal_revenue_service washington d c oct - uil no legend taxpayer a company m amount p amount q ira x roth_ira y dear this is in response to a ruling_request dated date from your authorized representative in which you request relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations regulations the following facts and representations have been submitted taxpayer a maintained a traditional individual_retirement_account ira x with company m on june ib he converted ira x with a value of amount p to a roth_ira ira y maintained with company m at the time of the conversion taxpayer a was married and expected to have a modified_adjusted_gross_income below the dollar_figure limit specified in sec_408a of the internal in revenue code code in en taxpayer a proceeded to sell all the shares he held in his former employer's employee_stock_purchase_plan in march i taxpayer a engaged the services of a firm to prepare his personal tax_return for taxpayer a taxpayer a’silll- federal_income_tax return was filed on april with an adjusted_gross_income minus amount p below the dollar_figure limit based on the financial information provided by me taxpayer a received a notice from the internal_revenue_service in april service requesting a reconciliation of the forms 1099b filed with taxpayer a’s tax_return taxpayer a immediately contacted the firm that prepared his imm tax_return and it was determined that taxpayer a had provided the firm with only one of the two forms 1099b received by taxpayer a from his former employer such additional 1099b for amount q resulted in taxpayer a’s modified_adjusted_gross_income for j exceeding the dollar_figure limit taxpayer a overlooked this additional form 1099b because he was unaware that there were two reporting entities that were custodians of his former employer's employee_stock_purchase_plan as of the date of this request to the best of taxpayer a’s knowledge the service has not discovered taxpayer a's failure to make the election to recharacterize roth_ira y to a traditional_ira that pursuant to sec_301 and of the based on the foregoing facts and representations you have requested the following ruling regulations taxpayer a of this ruling letter to make an election under sec_1_408a-5 of the federal_income_tax regulations ‘ t regulations to recharacterize taxpayer a’s roth_ira y to a traditional_ira is granted a period not to exceed days from the date with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_4 408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a was ineligible to convert his traditional_ira x to roth_ira y in since his modified_adjusted_gross_income exceeded the dollar_figure limit specified in sec_408a of the code taxpayer a filed this request for sec_301 relief after filing his federal_income_tax return finally prior to taxpayer a filing this request for relief under sec_301 and the service had not discovered taxpayer a’s ineligibility to convert ira x to roth_ira y with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as a traditional_ira in addition we believe that granting relief will not prejudice the interests of the government specifically the service has concluded that you have met the requirements of clause i of sec_301_9100-3 of the regulations therefore you are granted a period of days from the date of the issuance of this letter_ruling to recharacterize your roth_ira as a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that ira x and roth_ira y meet the requirements code sec_408 and sec_408a where applicable respectively at all relevant times this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative should you have any questions concerning this letter_ruling please contact sincerely yours s i g n e d c a r l t o n a w a t k i n s carlton a watkins manager employee_plans technical group enclosures deleted copy of the ruling notice
